Citation Nr: 0907954	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-28 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 12, 
2006, for the grant of service connection for low back 
disability.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 










INTRODUCTION

The Veteran had active military service from November 1983 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The Veteran was discharged from service in November 1987.

2.  Following the Veteran's discharge from service, a claim, 
formal or informal, seeking service connection for low back 
disability was not received by VA until January 12, 2006, and 
this is not in dispute.

3.  Service connection for low back disability was granted in 
a July 2006 rating decision.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
January 12, 2006, for the grant of service connection for low 
back disability have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 
3.159, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the rating decision from 
which this appeal originates, VA provided the Veteran with 
the notice contemplated by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in a January 2006 
correspondence.  That communication did not address the 
information and evidence necessary to substantiate the 
effective date to be assigned in the event his claim was 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board nevertheless points out that once the 
claim was substantiated through the grant of service 
connection in July 2006 and he was assigned an initial rating 
and effective date for that grant, VA had no further notice 
obligations under 38 U.S.C.A. § 5103(a) with respect to the 
Veteran's disagreement with the effective date assigned.  The 
record reflects that the Veteran did receive the notice to 
which he is entitled under 38 U.S.C.A. §§ 5103A and 7105.  
See Dingess/Hartman, 19 Vet. App. at 490-91; 73 Fed. Reg. 
23,353 (Apr. 30, 2008) (codified at 38 C.F.R. 
§ 3.159(b)(3)).

In any event, the Veteran eventually did receive notice as to 
the information and evidence necessary to substantiate the 
effective date claim in a March 2007 correspondence.  His 
claim was most recently readjudicated in the August 2007 
statement of the case.  Any notice deficiency in this case 
therefore has been cured.  See generally, Goodwin v. Peake, 
22 Vet. App 128 (2008) (where claim has been substantiated 
after the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  In this case the Veteran acknowledges 
that he first filed a claim for benefits in January 2006.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159. Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

The Veteran was discharged from service in November 1987.  
The record shows that, prior to 2006, no communication was 
received from him seeking compensation benefits, or otherwise 
referring to low back disability.

On January 12, 2006, the Veteran submitted a VA Form 21-526 
on which he indicated that he was seeking service connection 
for low back disability.  He denied having previously filed a 
claim with VA.

In March 2006, private medical records were received, 
including one for December 2005 recording the Veteran's 
assertion that his lower back disorder began in service.

In a July 2006 rating decision, the RO granted service 
connection for low back disability, described as 
spondylolysis of L4.  The disorder was evaluated as 10 
percent disabling.  The RO assigned an effective date of 
January 12, 2006, for the grant of service connection.  In 
June 2007 the RO increased the evaluation assigned the 
disorder to 20 percent, effective January 12, 2006.  The RO 
recharacterized the disorder as myofascial lumbar syndrome 
secondary to degenerative disc disease of L3-L4.

In several statements, the Veteran contends that he is 
entitled to an effective date of the day after his discharge 
from service.  He argues that he attempted unsuccessfully to 
obtain some form of disability status at his service 
discharge examination, and that his service department never 
informed him that once he separated, he could file a claim 
for low back disability.  He contends that it therefore is 
unfair to assign the effective date based on the date of 
claim in his case.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, the date of receipt of evidence from a private 
physician or a lay person will be accepted when the evidence 
furnished by or on behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

The record shows that following the Veteran's discharge from 
service, the first communication from him referring to low 
back disability was received on January 12, 2006.  The 
Veteran acknowledges that he did not submit any claim to VA, 
formal or informal, for low back disability until then.

Although the December 2005 treatment record refers to the 
Veteran's belief that his low back disorder began in service, 
that record was received after the date of claim, and for 
that reason, among others, can not establish an earlier 
effective date in this case.

The Board also points out that, even if the Veteran's service 
department neglected to inform him about filing a claim for 
compensation benefits with VA, he would not be entitled to an 
earlier effective date.  See Andrews v. Principi, 351 F.3d 
1134, 1137-38 (Fed. Cir. 2003) (principles of equitable 
tolling are not applicable to the time period in § 
5110(b)(1)).
 
In short, the record is devoid of any communication from the 
Veteran which can be construed as a claim of entitlement to 
service connection for low back disability until January 12, 
2006, more than 18 years after his discharge from service.

Accordingly, the date of the claim for service connection for 
low back disability in this case is, as the RO correctly 
determined, January 12, 2006.  The preponderance of the 
evidence consequently is against the claim, and the appeal is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board acknowledges the Veteran's argument that if only he 
had been informed by his service department that he could 
have applied for service connection within his first year of 
service, he would have filed such a claim.  The Veteran in 
essence is asking for an earlier effective date based on 
equitable grounds.  Although sympathetic to the Veteran's 
argument, the Board is bound by the law and cannot grant 
benefits based on equity.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than January 12, 
2006, for the grant of service connection for low back 
disability is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


